Mr. JUSTICE HAYES, specially concurring: In my opinion, what our decision holds is that the applicable Illinois statute (Ill. Rev. Stat. 1973, ch. 3, par. 69) does not permit the issue of the testamentary character of an instrument to be cognizable in a petition to admit the instrument to probate. If the statutory formalities of the execution of a will are proved and there is no proof of fraud, forgery, compulsion or other improper conduct, then the instrument must be admitted to probate even if the respondent contends that the instrument lacks testamentary character on its face. The party contending that the instrument lacks testamentary character on its face may then file a petition to contest (Ill. Rev. Stat. 1973, ch. 3, par. 90), in which action the issue of the testamentary character of the instrument may properly be raised. I know of no prior decision by an Illinois reviewing court on the cognizability of the issue of testamentary character on a petition to admit an instrument to probate. I concur in this decision simply on the basis of the acknowledged legislative policy behind section 69, namely, to remove as many substantive issues as possible from the scope of a petition to admit an instrument to probate. I regret that we cannot reach the substantive issue of the testamentary character of the instant instrument on the merits, because again I do not know of any prior decision by an Illinois reviewing court directly on point. While there are many case definitions of a will as being essentially a properly executed testamentary disposition of property which is both ambulatory and revocable until the death of the testator, I know of none which expressly requires that the testamentary character of an instrument must depend on whether that instrument makes a testamentary disposition of property. On the contrary, 36 Ill. L. & Pr. Wills §44 (1958), states as follows: “The essence of a will is a disposition of property, and an instrument which disposes of no property is not valid as a will, even though it is so designated by the maker, unless it appoints an executor or guardian or unless it revokes a prior will * * It is to be noted that the quoted sentence does not state that an instrument making no disposition of property may not be admitted to probate, but merely that such an instrument is not valid as a will unless it appoints an executor or unless it revokes a prior will, both of which provisions the instant instrument contains. It must also be noted, however, that the citation in support of the text is not to an Illinois case but merely to 94 C.J.S. Wills §§131, 134, 135 (1956). In further support of the text, see Annot., 147 A.L.R. 636 (1943).